Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION

                                           No. 04-19-00755-CR

                                           Ernest R. CEPEDA,
                                                Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019CR7864
                               Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:           Sandee Bryan Marion, Chief Justice
                   Rebeca C. Martinez, Justice
                   Liza A. Rodriguez, Justice

Delivered and Filed: March 18, 2020

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides that an appeal “must be dismissed if a certification that shows the defendant

has the right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.

25.2(d). The clerk’s record contains a written plea bargain, and the punishment assessed did not

exceed the punishment recommended by the prosecutor and agreed to by the defendant; therefore,

the clerk’s record supports the trial court’s certification that defendant has no right of appeal. See
                                                                                   04-19-00755-CR


TEX. R. APP. P. 25.2(a)(2). In addition, in response to our February 20, 2020 show cause order,

appellant’s counsel filed a document in which he states that he reviewed the clerk’s record and

found no right of appeal for appellant. Counsel also states he filed a motion to amend the trial

court’s certification to show a right of appeal which was denied by the trial court; a copy of the

motion and order are attached to counsel’s response. In light of the record presented, we conclude

that the trial court’s certification correctly asserts that the defendant has no right of appeal;

therefore, Rule 25.2(d) requires this court to dismiss this appeal. TEX. R. APP. P. 25.2(d).

Accordingly, the appeal is dismissed. See TEX. R. APP. P. 25.2(d).

                                                PER CURIAM

DO NOT PUBLISH




                                               -2-